Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 24, 2020

The Court of Appeals hereby passes the following order:

A21A0570. JASMINE LEIGH DOURESSEAUX v. AARON CHRISTIAN
    THOMAS.

      Pro se defendant Jasmine Douresseaux filed this direct appeal from the trial
court’s order scheduling a status hearing in this domestic relations proceeding. We
lack jurisdiction for two reasons.
      First, “[a]ppeals from judgments or orders in divorce, alimony, and other
domestic relations cases” must be initiated by filing an application for discretionary
review.1 OCGA § 5-6-35 (a) (2), (b). “Compliance with the discretionary appeals
procedure is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257,
257 (471 SE2d 60) (1996). Douresseaux’s failure to follow the required appellate
procedure deprives us of jurisdiction over this direct appeal.
      Second, by its very terms, the order that Douresseaux seeks to appeal is not
final. She therefore also was required to follow the interlocutory appeal procedures
set forth in OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832, 832-833 (471
SE2d 213) (1996); Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587, 588-589
(1) (408 SE2d 103) (1991). Where, as here, both discretionary and interlocutory
appeal procedures apply, an applicant must follow the interlocutory appeal


      1
        Under OCGA § 5-6-34 (a) (11), a direct appeal will lie from “[a]ll judgments
or orders in child custody cases awarding, refusing to change, or modifying child
custody or holding or declining to hold persons in contempt of such child custody
judgment or orders.” Here, the trial court’s order scheduling a status hearing did not
award, refuse to change, or modify child custody; it likewise did not hold or decline
to hold a person in contempt of a child custody ruling.
procedures and obtain a timely certificate of immediate review from the trial court
before filing an application. See Scruggs, 261 Ga. at 588-589 (1). Douresseaux’s
failure to do so independently deprives us of jurisdiction over this appeal. See Bailey,
266 Ga. at 833.
      For each of the above reasons, this appeal is hereby DISMISSED for lack of
jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/24/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.